DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/475,884. Claims 1-20 are currently pending.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Madera et al. (US 20200131001 A1).
	Regarding claim 1, Madera et al. disclose:
A safety arrangement (support device 70, figure 4) for a turning station (figure 3) of an elevator system (figure 1), comprising: 
	at least one first blocking position (not shown, rotary platform 53 at ten degrees counter clockwise from position shown in figure 3) for preventing, by a first mechanical device (engagement means 73, figure 4), an elevator car (elevator car 51, figure 2a) from entering the turning station, wherein the first mechanical device (73) is arranged to change its position in response to operation of the turning station (engagement means 73 is at the end of rotatable rails 58 which turn with rotary platform 53); and 
	at least one second blocking position (not shown, rotary platform 53 at ten degrees clockwise from position shown in figure 3) for preventing, by a second mechanical device (engagement means 71, figure 4), an elevator car (51) from exiting the turning station (when engagement means 71, 73 are out of alignment the elevator car 51 is unable to enter or exit the turning station). 
	Regarding claim 2, Madera et al. further disclose:
comprising at least one aligned position (position shown in figure 3) for allowing an elevator car (51) to enter and/or exit the turning station.  
	Regarding claim 3, Madera et al. further disclose:
wherein the second mechanical device (71) is arranged in fixed manner (engagement means 71 are arranged at the ends of first guide rails 56 which are stationary relative to the shaft) with respect to an elevator shaft (shaft wall 52a, figure 3) of the elevator system.  
	Regarding claim 4, Madera et al. further disclose:
wherein the operation of the turning station includes rotation of one or several components (rotary platform 53 and components mounted on the platform rotate) of the turning station, including a turning device (rotary platform 53, figure 3) of the turning station.  
	Regarding claim 5, Madera et al. further disclose:
wherein, in the aligned position (figure 3), at least one rail portion of the turning station (rotatable guide rails 58, figure 3) is properly aligned with at least one rail portion (first guide rails 56, figure 3) of an elevator shaft (52a) so that derailment of the elevator car is prevented.  

	Regarding claim 9, Madera et al. further disclose:
An elevator system (figure 1) comprising: 
	an elevator shaft (shaft 52, figure 2a); 
	at least one or a plurality of elevator cars (elevator car 51, figure 2a) arranged to move in the elevator shaft; 
	a linear motor (components of the linear motor shown in figure 3 between center guide rails 58, chassis 16 contains a drive to move along linear motor) arranged to extend in the elevator shaft (52), wherein the at least one elevator car (51) is or the plurality of elevator cars are configured to be moved along the linear motor; 
	at least one turning station (figure 3) for changing a movement direction of the elevator car or cars; 
	at least one of the safety arrangements of claim 1 (figure 4).  
	Regarding claim 10, Madera et al. further disclose:
comprising a plurality of the safety arrangements (see figure 1).  
	Regarding claim 11, Madera et al. further disclose:
wherein the safety arrangement is associated with one of a plurality of movers (guide rollers 12, figure 2a) of the elevator car (51).  
	Regarding claim 12, Madera et al. disclose:
A method for preventing derailment of an elevator car (51) at a turning station (figure 3) of an elevator system (figure 1), comprising: 
	arranging a first mechanical device (engagement means 73, figure 4) to prevent an elevator car (51) from entering the turning station when the turning station is in a first blocking position (not shown, rotary platform 53 at ten degrees counter clockwise from position shown in figure 3) relative to the elevator car; 
	configuring the first mechanical device (73) to change its position in response to operation of the turning station (engagement means 73 turn with rotary platform 53); and 
	arranging a second mechanical device (engagement means 71, figure 4) to prevent an elevator car (51) from exiting the turning station when the turning station is in a second blocking position (not shown, rotary platform 53 at ten degrees clockwise from position shown in figure 3) relative to the elevator car (the car is not able to enter or exit the turning station when the rotary platform is in either blocking position).  
	Regarding claim 13, Madera et al. further disclose:
comprising arranging the first mechanical device (73) and the second mechanical device (71) to allow an elevator car (51) to enter and/or exit the turning station in an aligned position of the turning station (position shown in figure 3).  
	Regarding claim 14, Madera et al. further disclose:
wherein the operation of the turning station includes rotating of one or several components of the turning station (rotary platform 53 and components mounted to the platform rotate during operation).  
	Regarding claim 15, Madera et al. further disclose:
comprising arranging, in the aligned position (figure 3), at least one rail portion (58) of the turning station to properly align with at least one rail portion (56) of an elevator shaft (52) so that derailment of the elevator car is prevented.  
	Regarding claim 18, Madera et al. further disclose:
wherein the second mechanical device (71) is arranged in fixed manner (at end of guide rails 56 which are fixed to the shaft wall) with respect to an elevator shaft (52) of the elevator system.  
	Regarding claim 19, Madera et al. further disclose:
wherein the operation of the turning station includes rotation of one or several components of the turning station, including a turning device of the turning station (rotary platform 53 and components mounted to the platform rotate during operation).  
	Regarding claim 20, Madera et al. further disclose:
wherein the operation of the turning station includes rotation of one or several components of the turning station, including a turning device of the turning station (rotary platform 53 and components mounted to the platform rotate during operation).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madera et al. (US 20200131001 A1) in view of Roberts (US 20170369280 A1).
	Regarding claim 6, Madera et al. teach:
The safety arrangement of claim 1,
	Madera et al. do not teach:
 wherein the elevator car comprises at least one buffer device arranged to contact the first mechanical device in the at least one first blocking position.  
	However, Roberts teaches:
An elevator system (figure 1),
wherein the elevator car (14a, figure 2) comprises at least one buffer device (buffering devices 34, figure 2).
	And the combination of Madera et al. and Roberts teaches:
the at least one buffer device (34, Roberts) is arranged to contact the first mechanical device (73, Madera et al.) in the at least one first blocking position (when the rails of Madera are in the first blocking position the buffer devices of Roberts contact the engagement means 73 when reaching the turning station).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a buffer device as taught by Roberts on the elevator car of Madera et al. to minimize the impact of accidental collision between the car and the components of the turning station and safety arrangement. The buffering devices of Roberts are designed to absorb energy from incidental impact between cars in a multi-car elevator system. In the elevator system of Madera et al. the buffering devices serve the same purpose during incidental impact between the elevator car and components of the turning station when it is not in the aligned position.

	Regarding claim 7, the combination of Madera et al. and Roberts further teaches:
wherein the elevator car comprises at least one buffer device (buffering devices 34, figure 2, Roberts) arranged to contact the second mechanical device (71, Madera et al.) in the at least one second blocking position (when the rails of Madera are in the second blocking position the buffer devices of Roberts contact the engagement means 71 when reaching the turning station). 
	Regarding claim 8, the combination of Madera et al. and Roberts further teaches:
wherein the at least one buffer device (34, Roberts) is arranged to absorb at least a portion of collision energy between the buffer device and the first or the second mechanical device (paragraph [0020], lines 7-10, Roberts, “At least one buffering device 34 is supported on at least one of the cars 14a, 14b to absorb energy upon contact between each buffering device 34 and the other car 14a, 14b.” The operation of the buffering device is the same in the elevator of Madera et al. and absorbs energy when the car contacts any component of the turning station.).  

	Regarding claim 16, Madera et al. teach:
The method of claim 12,
	Madera et al. do not teach:
 arranging at least one buffer device to the elevator car to contact with the first mechanical device when the elevator car is entering the turning station in the at least one first blocking position.
	However, Roberts teaches:
An elevator system (figure 1),
wherein the elevator car (14a, figure 2) comprises at least one buffer device (buffering devices 34, figure 2).
	And the combination of Madera et al. and Roberts teaches:
arranging the at least one buffer device (34, Roberts) to the elevator car to contact with the first mechanical device (73, Madera et al.) when the elevator car is entering the turning station in the at least one first blocking position (when the rails of Madera are in the first blocking position the buffer devices of Roberts contact the engagement means 73 when reaching the turning station).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a buffer device as taught by Roberts on the elevator car of Madera et al. to minimize the impact of accidental collision between the car and the components of the turning station and safety arrangement. The buffering devices of Roberts are designed to absorb energy from incidental impact between cars in a multi-car elevator system. In the elevator system of Madera et al. the buffering devices serve the same purpose during incidental impact between the elevator car and components of the turning station when it is not in the aligned position.
	Regarding claim 17, the combination of Madera et al. and Roberts further teaches:
arranging the at least one buffer device (buffering devices 34, figure 2, Roberts) to the elevator car to contact with the second mechanical device (71, Madera et al.) when the elevator car is exiting the turning station in the at least one second blocking position (when the rails of Madera are in the second blocking position the buffer devices of Roberts contact the engagement means 71 when reaching the turning station). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160288809-A1 is cited to show a device for changing the direction of a rail vehicle including safety features. US-20200262678-A1, US-20190367331-A1, US-20220306428-A1, US-20210094798-A1, US-20170107080-A1, US-20190375611-A1, US-20190077635-A1, and US-10829345-B2 are cited to show elevator systems with turning stations and associated methods of operation.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654